In re Sears, Dennis; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 219-908; to the Court of Appeal, Fourth Circuit, No. 219-807.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed on or about November 3, 1998. If relator’s representation is correct, the district court is ordered to consider and act on the applica*3tion. The district court is ordered to provide this Court with a copy of its judgment.